Citation Nr: 1044830	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-13 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
for treatment provided by Bryan LGH Medical Center on September 
16, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had active military service from July 1963 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2007 decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Lincoln, Nebraska, which denied 
reimbursement for unauthorized medical expenses for treatment of 
the Veteran provided by Bryan LGH Medical Center on September 16, 
2007.


FINDINGS OF FACT

1.  The Veteran received treatment at Bryan LGH Medical Center on 
September 16, 2007 for symptoms of severe joint pain, subjective 
fever, swelling of the ankles, and spontaneous drainage from 
abscess of the ankles.  

2.  The September 16, 2007 transfer order, resulting in transfer 
of the Veteran from the private medical facility to a VA medical 
facility, indicated a diagnosis of septic arthritis.  

3.  The condition treated at Bryan LGH Medical Center on 
September 16, 2007 was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
that a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part.

4.  An attempt to use a VA or other Federal facility/provider 
beforehand would not have been considered reasonable by a prudent 
layperson.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical 
expenses incurred at Bryan LGH Medical Center on September 16, 
2007 have been met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-
17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the issue 
of whether reimbursement is warranted for medical expenses for 
treatment at Bryan LGH Medical Center on September 16, 2007, 
there is no prejudice to the appellant, regardless of whether VA 
has satisfied its duties of notification and assistance.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under the Veterans Millennium Health care and Benefits Act 
(Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  38 
C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the latest 
of the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004.

VA payment or reimbursement of the cost of emergency treatment at 
a non-VA facility covers only medical emergencies, and those 
emergencies last only until the time the veteran becomes 
stabilized. 38 C.F.R. § 17.1002(d).  The term stabilized means 
that no material deterioration of the emergency medical condition 
is likely, within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d).

The appellant asserts both that the Veteran's medical condition 
was emergent and that no VA or other government facility was 
feasibly available during his period of treatment.

The appellant's claim for reimbursement of the medical expenses 
incurred for treatment at Bryan LGH Medical Center on September 
16, 2007 was denied by the VAMC because the Veteran failed to 
keep an appointment at a VA medical facility two weeks prior for 
the same problem.  

VA treatment records dated in August 2007 reveal that eh Veteran 
had complaints of swelling and pustular drainage to the ankles 
and left great toe.  He did not have fever of chills.  Physical 
examination revealed generalized joint swelling of both ankles 
and the left great toe.  Golf ball sized nodules were noted, but 
no drainage was indicated.  The diagnosis was "infected 
rheumatoid nodules vs. abscess."  It was recommended that he be 
seen at another VA medical center for drainage of the nodules, 
but he refused.  He was scheduled for an urgent rheumatology 
clinic visit the following week, but he failed to report for 
treatment.  An August 2007 rheumatology clinic record also noted 
the Veteran's refusal of treatment and that emergency room 
treatment would be necessary if septic arthritis / osteomyelitis 
were present.  The Veteran was scheduled for an appointment the 
following Tuesday and told to seek emergency room treatment if 
there was a worsening of symptoms.  

Private medical records from Bryan LGH Medical Center reveal that 
the Veteran presented on September 16, 2007 for emergency room 
treatment.  He had symptoms of severe joint pain, subjective 
fever, swelling of the ankles, and spontaneous drainage from 
abscess of the ankles.  He was ultimately transferred to VA 
medical facilities that same day.  The diagnosis on the transfer 
documents included septic arthritis and osteomyelitis.  

It was evident from analyzing the Veteran's medical history that 
the condition was present several weeks earlier and treatment had 
been offered at a VA facility at that time.  The Veteran was 
warned of the possibility of severe complications if he did not 
have treatment at that time.  However, objective evidence of 
drainage of the abscess and severe joint pain were not noted in 
the August 2007 VA treatment records.  These symptoms, along with 
onset of subjective fever, subsequently manifested and resulted 
in the Veteran seeking emergency treatment from Bryan LGH Medical 
Center.  The increase in the severity of the symptoms were of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.

While the October 2007 VA form indicates that VA could have 
provided transportation at the time initial treatment was 
recommended in August 2007, the actual contemporaneous records 
from that time are silent about the availability of 
transportation to transfer the Veteran to the other VA facility 
for treatment.  Thus, it is not entirely clear whether the 
Veteran could have been safely transferred for the treatment at 
that time to a VA or other Federal facility.  Resolving all doubt 
in the Veteran's favor, he did seek emergency room treatment upon 
the worsening of symptoms as he was instructed by the VA 
physician in August 2007.  

In light of the foregoing, the criteria have been met for 
reimbursement of medical expenses incurred at Bryan LGH Medical 
Center on September 16, 2007. 38 U.S.C.A. §§ 1703, 1712, 1725, 
1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-17.1008.


ORDER

Entitlement to medical reimbursement for services rendered at 
Bryan LGH Medical Center on September 16, 2007 is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


